Thompson, J.
(concurring). In my view, it is unreasonable to give the meaning to the three-year clause in the bonds with which this action is concerned, attributed to it by the prevailing and dissenting opinions. At the most, it seems to me that the clear intent flowing from the provision is, that the method prescribed might be followed in case its provisions were complied with by bondholders, only when it could be done without loss to other bondholders. Surely it cannot be that the provision was intended to set up a method of preference in case of the corporation’s becoming insolvent. It is purely a "fair weather ” option, or a "facility of payment ” provision, and was not intended to modify 'the real condition of the bond. At the most it was subordinate to the actual covenant of payment. In Matter of People (Title & Mortgage Guarantee Co.) (264 N. Y. 69, 88), where these identical bonds were being considered, the Court of Appeals said, “ an analysis of all the terms of the certificate and of the contract, to which it is subject, discloses that the guaranty company has entered into an unconditional promise to pay, ten years from the date of the certificate, the principal sum secured and accrued interest and has transferred to the holder only an interest in the deposited mortgages as collateral security for its debt.” This language does not admit of an assumption that the court overlooked the provision *232here being discussed, but indicates rather, that the conclusion stated was based upon a consideration of this provision, as well as all the other provisions of the contract.
For these reasons, I favor affirmance of the judgment, with costs.